*715Memorandum Opinion. Defendant appeals his conviction of kidnapping* assigning error beeause of: (1) the expression by the prosecutor of his personal opinion of complainant’s credibility, (2) a suggestive pretrial showup and (3) certain objectionable testimony.
The alleged errors were not preserved for appellate review: (1) no objection was made to the prosecutor’s argument, and such argument could have been cured by an appropriate instruction,** (2) the defendant was represented by counsel at the showing; no motion to suppress or objection was made at the trial concerning the showup*** and (3) no objection was made at the trial to the testimony.****
Affirmed.

 MOLA § 750.349 (Stat Ann 1954 Rev § 28.581).


 People v. Stroble (1971), 31 Mich App 94.


 People v. Rowls (1970), 28 Mich App 190.


 People v. Webb (1968), 13 Mich App 625; People v. Wilson (1969), 20 Mich App 410.